Case: 13-13331   Date Filed: 07/08/2014   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-13331
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 4:12-cr-10009-JEM-4



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

DONALD SARGENT,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                              (July 8, 2014)

Before TJOFLAT, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-13331     Date Filed: 07/08/2014   Page: 2 of 3


      Donald Sargent appeals his sentence of 33 months’ imprisonment after

pleading guilty to wire fraud, in violation of 18 U.S.C. § 1343, pursuant to a plea

agreement. On appeal, he argues that the government breached the plea agreement

when it argued at sentencing that the amount of loss attributable to Sargent was

$75,215.36, rather than $24,000.00, because the plea agreement stated that he,

through his codefendant, only asserted $24,000 in false claims. Sargent concludes

that, because the government argued that the economic loss attributable to him as a

result of the offense exceeded $70,000.00, his offense level increased, resulting in

a greater guideline range and a higher sentence.

      We review de novo the question of whether the government breached a plea

agreement. United States v. Horsfall, 552 F.3d 1275, 1281 (11th Cir. 2008). “The

government is bound by any material promises it makes to a defendant as part of a

plea agreement that induces the defendant to plead guilty.” Id. The question of a

breach is judged according to the defendant’s reasonable understanding of the

terms. Id. Further, “the Government breaches a plea agreement where the

Government introduces or supports facts at sentencing that contradict the facts

stipulated to in the agreement.” United States v. De La Garza, 516 F.3d 1266,

1269 (11th Cir. 2008).

      The government did not breach the plea agreement because the plea

agreement did not contain any terms in which Sargent and the government


                                          2
              Case: 13-13331     Date Filed: 07/08/2014   Page: 3 of 3


stipulated that the amount of loss attributable to him was $24,000.00. Rather, the

plea agreement stated that Sargent agreed to plead guilty to wire fraud for asserting

fraudulent claims amounting to $24,000.00. However, Sargent ultimately received

funds from GCCF that exceeded $70,000.00, and the plea agreement stated that the

government reserved the right to inform the court and the probation office of all

facts pertinent to the sentencing process; actual loss was pertinent to the sentencing

process. Thus, the government did not introduce facts at sentencing that

contradicted the facts stipulated to in the agreement because the agreement only

stated that Sargent had submitted claims for $24,000 and did not discuss the actual

loss suffered. See De La Garza, 516 F.3d at 1269. Accordingly, we affirm.

      AFFIRMED.




                                          3